Collins, J.
The ruling of the trial court upon defendant’s motion to dismiss, when plaintiff rested his case, was right for several reasons, — one being that in actions for torts in the taking or conversion of personal property against a stranger to the title, as defendant was in this case, a bailee, mortgagee, or other special property man, is entitled to recover full value. A mere depositary or gratuitous bailee may maintain an action for conversion. Chamberlain v. West, 37 Minn. 54, (33 N. W. Rep. 114,) and cases cited. See, also, Benjamin v. Levy, 39 Minn. 11, (38 N. W. Rep. 702;) Laing v. Nelson, 41 Minn. 521, (43 N. W. Rep. 476.)
On these cases alone we would be justified in saying that, in an action for conversion, title in a third person is no defense, unless the defendant can in some manner connect himself with such person, and claim under him; but authority elsewhere in support of this proposition is abundant. Harker v. Dement, 9 Gill, 9; Duncan *268v. Spear, 11 Wend. 54; Hoffman v. Carow, 22 Wend. 285; Wheeler v. Lawson, 103 N. Y. 40, (8 N. E. Rep. 360;) Lowremore v. Berry, 19 Ala. 130; Weymouth v. Chicago & N. W. Ry. Co., 17 Wis. 550; Steele v. Schricker, 55 Wis. 134, (12 N. W. Rep. 396;) Armory v. Delamirie, 1 Strange, 505; Jeffries v. Great Western Ry. Co., 34 Eng. Law & Eq. 122.
It is urged that the verdict was not justified by the evidence. As to the main facts of the controversy, there was a sharp conflict in the testimony and between the witnesses. The value and weight of the former, and the credibility of the latter, were for the jury to pass upon, and were determined in plaintiff’s favor.
Order affirmed.
(Opinion published 53 N. W. Rep. 633.)